Title: To Thomas Jefferson from David Humphreys, 3 May 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 3 May. 1792. The Swedish agent to the Portuguese court confirms the death of the King of Sweden. “It appears that four Persons of some rank had drawn lots for the execution of the plot against the King’s life. The Person on whom the task devolved, together with two of the others are  apprehended. The fourth committed suicide by poison. It is said many of the officers of Artillery were privy to the conspiracy, and that a number of Individuals are arrested.” There is no need for him to trouble one so well versed in European affairs as TJ with speculation about Sweden’s future course.—He learned yesterday at a diplomatic dinner given by the Papal nuncio for the Spanish ambassador of “fresh tumults in Turin between the Students and the Artificers.” This affair did not begin with a dispute over government, but government must interfere and it is uncertain how the insurrection will end.—The Queen’s mental recovery is slower than her physical recovery.—The Portuguese market is glutted with wheat and corn from various sources, depressing the price paid for imports of these commodities from America. More wheat just arrived from England, Holland, and the Mediterranean, and the “appearances of crops in this Country are now very favorable.”
        